Citation Nr: 1302699	
Decision Date: 01/24/13    Archive Date: 01/31/13

DOCKET NO.  12-24 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Indianapolis Fiduciary Hub


THE ISSUES

1.  Whether the Veteran's daughter, "L.M.D." may be appointed a temporary fiduciary (custodian-in-fact) to manage the Veteran's benefits under 38 C.F.R. § 13.63 (2012).

2.  Whether the RO erred in attempting to appoint a fiduciary to manage the Veteran's VA benefits.


REPRESENTATION

Appellant represented by:	Katrina J. Eagle, Esq.


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty from May 1945 to January 1971.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine. 

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of whether the RO erred in attempting to appoint a fiduciary to manage the Veteran's VA benefits is REMANDED to the Department of Veterans Affairs Fiduciary Hub.  VA will notify the appellant if further action is required.

Beyond the above, the Board must note an unusual procedural history of this case:  In May 2012, the petitioners, the Veteran and his daughter, in her capacity as attorney-in-fact, pursuant to a durable power of attorney, filed a petition for extraordinary relief with the United States Court of Appeals for Veterans Claims (Veterans Court or Court) in the nature of a writ of mandamus seeking relief in relation to the Veteran's VA benefits and the Secretary's decision to appoint a fiduciary to manage those benefits on his behalf. 

At this time (May 2012), this case had not been appealed to the Board.  

The Veteran appealed this case to the Board in July 2012.

On September 12, 2012, the parties presented oral arguments before the Veterans Court.  On October 10, 2012, the Court issued an unpublished order resolving a number of motions and ordering the Secretary to show cause as to why he had not initiated an action in the appropriate state court to appoint a fiduciary for the veteran.  

The Board was not made aware of the actions of the Court in a timely manner.  The Board nearly acted on the Veteran's case without any knowledge of the Court's actions, causing delay in the adjudication of this case.  

The Veteran is 90 years old, wheelchair bound, and in poor physical health, requiring round-the-clock care.  

In the future, it would be of assistance to the Board if appropriate timely notice was provided to the Board in such situations by the parties to avoid delay. 
 
The Secretary and the petitioners have since responded to the October 2012 Court order.  Based on many filings made by the parties and the oral argument, the Court denied the petition for extraordinary relief in January 2013.  The Board has reviewed this record and associated this record with Virtual VA.      


FINDINGS OF FACT

1.  The Veteran is 90 years old, wheelchair bound, and in poor physical health, requiring round-the-clock care.  He is found to be incompetent for VA purposes. 

2.  It appears that the Veteran's daughter, "L.M.D.", has managed the Veteran's financial matters for over ten years. 

3.  There is no indication of fraud or abuse in the fiduciary relationship between "L.M.D." and the Veteran at this time.

4.  Delay in the payment of all VA benefits due to the Veteran is unacceptable.  



CONCLUSION OF LAW

The Veteran's daughter, "L.M.D." will be appointed a temporary fiduciary (custodian-in-fact) to manage the Veteran's benefits.  38 U.S.C.A. § 5502(d) (West 2002 & Supp. 2012); 38 C.F.R. § 13.63 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran served in the United States Marine Corps from May 1945 to January 1971 and retired as a lieutenant colonel.  In July 2001, he executed a durable financial power of attorney (POA) that appointed his spouse as his agent and "L.M.D.", one of his daughters, as his alternate agent if his spouse were unable or unwilling to continue to serve as his agent.  The Veteran's spouse died a short time later. 

As noted by the Veteran's Court in their decision in this case denying the petition for extraordinary relief in January 2013, the POA expressly referenced the Maine Revised Statutes and "Maine case law" in describing the scope of the powers it granted.  It also provided notice to the agent that, "[a]s the Agent, you are under a duty (called a 'fiduciary duty') to observe the standards observed by a prudent person dealing with the property of another."  

According to "L.M.D.", she has managed the Veteran's financial matters for over ten years.  The Veteran lives with another daughter, "R.G.," who cares for him in her home. 

In January 2011, VA found that the Veteran was entitled to benefits for a service-connected disability (ischemic heart disease), and it assigned him a 100% disability rating.  VA issued a second rating decision in April 2011 finding the Veteran incompetent to manage his VA benefits due to vascular dementia.  

The proposal to find the Veteran incompetent has not been challenged by the Veteran, his daughters, or their attorney.  

In May 2011, VA proposed to appoint a fiduciary to manage the Veteran's benefits, the focal point of the problem before the Board at this time. 

VA scheduled a field examination in June 2011 to determine who would be best suited to serve as a federal fiduciary for the Veteran.  However, "L.M.D." canceled the appointment, stating that the Veteran did not want a federal fiduciary because he had a POA in place to manage his finances.  

VA rescheduled the appointment with "L.M.D.", for July 2011, but "L.M.D.", canceled it again.  

VA again contacted "L.M.D.", to reschedule the appointment, but she refused to do so.  She wrote to VA to dispute the need for a federal fiduciary and stated that the Veteran was currently "very well cared for" and that he "will not personally meet with you."  

In August 2011, VA attempted to contact "L.M.D.", but she was unavailable.  She then contacted VA and requested a letter detailing the reason for VA's phone call.  VA responded with letters to "L.M.D.", and "R.G.", requesting that they assist VA in scheduling a field examination to consider one of them as Veteran's VA-appointed fiduciary.  

In September 2011, "L.M.D.", wrote to VA and again stated that it was unnecessary for VA to appoint a federal fiduciary. 

During this time, from February 2011 to September 2011, VA made monthly benefit payments to the Veteran until they were ended by the RO in light of the controversy above.  It appears that the Veteran's VA benefits have been withheld for over a year (the exact date is unclear in this record).

The Veteran and "L.M.D." appear to refuse to comply with VA's certification procedures to have "L.M.D." become the VA fiduciary of the Veteran, and they raised the following issues with the Board and the Courts, among others:

(1)  Whether VA erred by refusing to recognize "L.M.D." status as the Veteran's attorney-in-fact; 

(2)  Whether VA erred in not seeking to have "L.M.D." appointed as the Veteran's guardian by a Maine State Court; 

(3)  Whether VA erred in failing to explain or identify what information is required in a field examination to certify a fiduciary; 

(4)  Whether VA violated the Veteran's constitutional rights by withholding his benefits and failing to provide information as to the amount being held and the funds' location; and
 
(5)  Whether VA erred in appointing Ms. L.R. (the 3rd party fiduciary the RO attempted to appoint, without success) to serve as a fiduciary without conducting a field examination but subsequently requiring an examination to appoint "L.M.D." as the Veteran's fiduciary. 

Where, as here, VA has withheld payments of an incompetent veteran's benefits in the absence of a fiduciary, VA may, in the Secretary's discretion and on a temporary basis, make payments to "the person having custody and control" of the veteran.  38 C.F.R. § 13.63 (2012).  

In other words, § 13.63 authorizes VA to release a veteran's benefits to his custodian-in-fact until a new fiduciary can be appointed or these disputes are otherwise resolved. 

The Board agrees with Judge Lance in his January 2013 dissenting opinion in this case that the Veteran's current situation is precisely the set of circumstances contemplated by section § 13.63.  The Veteran is 90 years old, wheelchair bound, and in poor physical health, requiring round-the-clock care and his VA compensation is being withheld.  The best interests of the Veteran are clearly to continue his VA benefits while the issues before the VA are being resolved. 

However, while the Veteran currently resides with his daughter, "R.G.", and Judge Lance suggests (or at least implies) this would be the appropriate person to make the temporary fiduciary, the Board believes that the Veteran's other daughter, "L.M.D.", who has managed the Veteran's financial affairs for, it appears, more than 10 years would be the best person at this time to appoint as the temporary fiduciary.  This maintains the condition, or state of affairs, as they existed prior to the ligation in this case.  While she does not have actual "custody and control" of the Veteran, under the law of the State of Maine she has been given the role to act as his agent, under a duty to observe the standards observed by a prudent person dealing with the property of another.  It does not appear that there are any disputes between "L.M.D." and "R.G." regarding the care of their father.  Granting temporary fiduciary status to "R.G." could be complicated in that it does not appear she has been an active participant in this dispute (in this regard, it appears "L.M.D." has spoken for the Veteran in this case).  Further, it could unnecessarily complicate the Veteran's care if two individuals have authority over the Veteran financial interests at the same time.  Maintaining the status quo is the best method to avoid problems in the care of the Veteran while this dispute is amicably resolved. 

ORDER

The Veteran's daughter, "L.M.D." will be appointed a temporary fiduciary (custodian-in-fact) to manage the Veteran's benefits, immediately, under 38 C.F.R.  § 13.63 (2012).  


REMAND

As noted above, the Veteran was challenging the appointment of L.R. as his fiduciary for purposes of managing his VA benefits.

Available records show that in April 2011, the RO determined that the Veteran was not competent to handle disbursement of funds, a finding which the Veteran does not dispute.  The Veteran requested that one of his daughters, "L.M.D.", be appointed his fiduciary to manage disbursement of his VA benefits, as she has a valid power of attorney for both financial and healthcare purposes.  However, the RO designated a third party, L.R., as the Veteran's fiduciary.  The Veteran has appealed this appointment.

During the pendency of this appeal, L.R. resigned her position as the Veteran's VA fiduciary, rendering this point moot.  

In light of the ongoing litigation in this matter, the RO has been unable to find a third party fiduciary willing to assume responsibility for the Veteran's benefits.  

The critical problem the Veteran faces is far from resolved.  In this regard, it is important to note that the most important interest in this case is the care and well being of the Veteran, who served highly honorably on active duty from May 1945 to January 1971, is 90 years old and is in poor health. 

It appears that "L.M.D." has been unwilling to meet with the RO to conduct the necessary interviews/paperwork to be appointed a VA fiduciary on her father's behalf.  

As the Board understands her arguments, "L.M.D.", who has for many years had power of attorney to manage her father's finances, believes that the appointment of any VA fiduciary (including herself) is unnecessary since she already acts on the Veteran's behalf in a fiduciary capacity under state law in Maine.  

The position that "L.M.D." has taken, as the Board understands it at this time, effectively renders moot the issue of whether a field examination is required in this case.  See 38 C.F.R. § 3.353(b)(2) (2012) (field examinations to determine incompetency, which is not needed in this case) and 38 U.S.C.A. § 5507(a)-(b) (requiring an inquiry into the suitability of a proposed fiduciary).  If "L.M.D." or any of the Veteran's family members refuse to become a VA fiduciary of the Veteran's VA compensation, a field examination to determine their suitability to become a VA fiduciary becomes worthless.

At this time, the parties are at an effectual impasse:  The Veteran has yet to be paid any of the benefits to which he is entitled based on his many years of honorable service for a period of time.  The Veteran is 90 years old, wheelchair bound, and in poor physical health, requiring round-the-clock care.  While a temporary fiduciary has been appointed by the Board, this situation is not acceptable. 

The Board appreciates that "L.M.D." appears to have responsibly managed the Veteran's health and finances for many years and understands that the Veteran and his family may resent the intrusion of VA into their family affairs.  The Board wants to make clear not only to the Veteran and his family, but also to the RO, that it finds no evidence that "L.M.D." or her sister has ever failed to act in the Veteran's best interests or that there is any suggestion of fraud or mismanagement on their part.  On the contrary, the record reflects that "L.M.D.", and her sister, R.G., are loving daughters who have made great sacrifices so that the Veteran can spend his days cared for by family, rather than strangers.  There is every reason to believe that "L.M.D." would be an acceptable VA fiduciary of the Veteran.

The VA cannot make the assumption that every individual with a durable Power of Attorney over a Veteran will always work in the best interests of that Veteran, as it appears "L.M.D.", and "R.G." has done in this case.  The precarious situation incompetent Veterans face who receive fairly substantive VA benefits from those who would take advantage of them cannot be underestimated. 

The Board cannot accept the argument raised by the appellant that no VA fiduciary, even herself, be appointed.  In circumstances where a veteran is incompetent (as the Veteran and his daughters have clearly conceded in this case) VA has a responsibility to the Veteran to ensure that his benefits are responsibly managed on his behalf.  The VA is required to act in the best interests of incompetent veterans.  See, e.g., 38 U.S.C.A. § 5502(a)(1) and a general duty to assist claimants.  See 38 U.S.C.A. §§ 5103, 5103A.  This requires designating a responsible third party to receive and manage VA benefits on behalf of an incompetent veteran and to insure that this fiduciary behaves in a responsible manner.  

The designation of this third party (a VA fiduciary) is separate from any arrangements the Veteran makes to manage any other assets under the laws of the state in which he or she resides.  The VA cannot assume that an incompetent veteran's VA compensation is being effectively managed and regulated under the laws and regulations of any one state, territory, or foreign country.  The VA can also not assume that any particular state is effectively supervising the state appointed fiduciary of a veteran, in all cases.  A person with a durable Power of Attorney over a veteran's assets may be actively monitored in one state, but not another.  A person may not always act in the best interest of a veteran.  We must be confident the Veteran is being cared for in all cases.  

The focal point must always be what is in the best interest of the Veteran.  As it appears based on the Veteran's statements that it is his desire to have his affairs managed by his next of kin, rather than an unknown third party (which the undersigned appreciates and understands), the Board will remand this case for additional development that will give "L.M.D." and "R.G." an opportunity to decide whether or not they would like to participate in the VA fiduciary process, following additional development cited below. 

As it appears that "L.M.D." has concerns about the obligations of a VA fiduciary, on remand, the RO should provide "L.M.D." and her counsel detailed notice of all reporting requirements, associated with the appointment of a VA fiduciary.  "L.M.D." shall be provided sixty (60) days from the date this notice is provided to consult with her attorney or other professionals.  At that time, "L.M.D." should indicate whether she or "R.G.", or any other next of kin, or any 3rd party acceptable to the Veteran and his family (and the RO), is willing to be designated the Veteran's VA fiduciary.  Such a permanent designation would be expedited by the RO.     

The Veteran and his daughters should understand that if neither of his daughters (or some other next of kin, or some other third party the parties can agree to) is willing to act as his VA fiduciary, the RO will have no choice but to seek a third party to act in this capacity in light of factual findings the Veteran himself has indicated are correct: the Veteran is incompetent for VA purposes.

If either "L.M.D." or "R.G." is willing to assume the responsibility of acting as the Veteran's VA fiduciary, the parties should proceed with the appointment process, to include, if the RO determines it is necessary, based on a total review of the facts of this case, a VA field examination.  

In the past, it appears that the field examination has been a source of conflict between the parties.  If needed, the Board encourages both sides to act in good faith in scheduling a time for this meeting that is convenient to all parties and in cooperating to ensure minimal disruption to the Veteran and to expedite the process for the good of this Veteran.  The interests of the Veteran are paramount.  A field examination may not be required.     

Once the RO has made a final decision regarding the appointment of a VA fiduciary, the Veteran is free to appeal any aspect as of that decision he considers unfavorable.

If needed, in order to expedite the full adjudication of this case, the undersigned is willing to hold a videoconference hearing with the Veteran's daughters and the Veteran's attorney (at their request) if needed, in a highly expedited manner, with limited notice.  

Given that the case is in a virtual format, it is possible that a hearing may be scheduled within days of this decision.

The Veteran's attorney should directly contact the hearing unit of the Board in Washington D.C. in order to expedite this request (have the hearing unit contact the undersigned directly), explaining the urgent nature of the situation, providing them with a fax copy of this REMAND.  

The interests of the Veteran must be our primary concern. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1. The RO/Fiduciary Hub should provide "L.M.D." and her counsel detailed notice of all reporting requirements associated with the appointment of a VA fiduciary.  "L.M.D" shall be provided sixty (60) days from the date this notice is provided to consult with her attorney or other professionals.  At that time, "L.M.D." should indicate whether she or "R.G." (or some other family member or third party) is willing to be designated the Veteran's VA fiduciary.  The Veteran should understand that if neither of his daughters (or next of kin or third party agreeable to the family and RO) is willing to act as a VA fiduciary, the RO will have no choice but to seek a third party to act in this capacity.  

2. If either "L.M.D." or "R.G." (or next of kin or third party agreeable to the family and RO) is willing to assume the responsibility of acting as the Veteran's VA fiduciary, the parties should proceed with the appointment process, to include, if the RO determines it is necessary, a VA field examination. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

